UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-4364


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDWARD TYRONE PIPKIN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cr-01129-TLW-2)


Submitted:   January 5, 2012                 Decided:   February 9, 2012


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald R. Hall, West Columbia, South Carolina, for Appellant.
Carrie   Fisher  Sherard,   Assistant  United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edward Tyrone Pipkin was found guilty of participating

in    a   conspiracy    to   distribute         or      possess    with   intent     to

distribute fifty or more grams of cocaine base and five or more

kilograms of cocaine in violation of 21 U.S.C. § 846 (2006),

attempted     robbery   in    violation       of     18    U.S.C.     §§ 1951(a),     2

(2006), use or carry of a firearm in furtherance of a drug

trafficking crime and brandishing a firearm in furtherance of a

crime of violence in violation of 18 U.S.C. §§ 924(c)(1)(A), 2

(2006), and possession of a firearm by a convicted felon in

violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), (e) (2006).                         He

was sentenced to a cumulative custodial sentence of 444 months.

We affirm.

            On appeal, Pipkin’s counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967).                        Although Pipkin’s

counsel    states   that     he    can   find      no     meritorious     issues    for

appeal, the brief filed on Pipkin’s behalf seeks our review of

the   district    court’s    treatment        of     Pipkin’s      request    for   new

counsel     and   Pipkin’s        sentence.          Pipkin       filed   a   pro    se

supplemental brief asserting his discontentment with his trial

counsel as well as other issues.

            We review a district court’s ruling on a motion to

substitute counsel for abuse of discretion.                        United States v.



                                         2
Perez, 661 F.3d 189, 191 (4th Cir. 2011).                          Although the Sixth

Amendment       protects        an      indigent       defendant’s        right     to   be

represented by counsel, “[a]n indigent defendant can demand a

different appointed lawyer only with good cause.”                          Id. (internal

quotation       marks        omitted).         We     consider     three    factors       in

reviewing denials of motions to substitute counsel:                                (1) the

“[t]imeliness of the motion;” (2) the “adequacy of the court’s

inquiry into the defendant’s complaint;” and (3) “whether the

attorney/client conflict was so great that it had resulted in

total    lack    of     communication         preventing      an   adequate       defense.”

United    States       v.     Mullen,    32    F.3d    891,    895   (4th    Cir.    1994)

(internal quotation marks omitted).                     These factors are balanced

“against        the     district        court’s       interest       in    the      orderly

administration of justice.”                   Perez, 661 F.3d at 191 (internal

quotation marks omitted).

            We perceive no abuse of discretion on the part of the

district court.              Although the record discloses that Pipkin was

dissatisfied          with    his    trial    counsel     during     portions       of   the

representation,         the     record    also      discloses      that    the    district

court adequately inquired into the relationship and found no

breakdown of communication.                   Partway through the trial, Pipkin

informed the court that he thought counsel was doing a “pretty

good job” and affirmed his desire to proceed with the trial



                                               3
without a change of counsel.               To the extent that Pipkin alleges

ineffective assistance of counsel in his supplemental brief, we

decline to entertain such allegations on direct appeal because

our review of the record uncovers no conclusive displays of such

ineffective assistance.              United States v. Richardson, 195 F.3d

192, 198 (4th Cir. 1999).

               We   review    a    sentence      under   a    deferential      abuse   of

discretion standard.               Gall v. United States, 552 U.S. 38, 51

(2007).     The first step in this review requires us to inspect

for    procedural     reasonableness          by    ensuring      that   the   district

court     committed      no       significant      procedural      errors,     such    as

failing to calculate or improperly calculating the Guidelines

range,    failing      to     consider     the     18    U.S.C.    § 3553(a)      (2006)

factors, or failing to adequately explain the sentence.                           United

States v. Boulware, 604 F.3d 832, 837-38 (4th Cir. 2010).                               We

then    consider     the     substantive      reasonableness        of   the   sentence

imposed, taking into account the totality of the circumstances.

Gall, 552 U.S. at 51.                 We presume that a sentence within a

properly-calculated           Guidelines      range      is   reasonable.         United

States    v.    Allen,      491    F.3d   178,     193   (4th   Cir.     2007).       That

presumption may be rebutted by a showing “that the sentence is

unreasonable when measured against the § 3553 factors.”                           United




                                            4
States    v.    Montes-Pineda,        445       F.3d      375,   379   (4th     Cir.    2006)

(internal quotation marks omitted).

               Our    review    of        Pipkin’s        sentencing      discloses        one

procedural error.             The district court incorrectly stated that

the Guidelines range for Pipkin’s attempted robbery conviction

was 360 months to life when in fact it was the statutory maximum

of 240 months.         However, Pipkin was sentenced to 240 months for

the   attempted       robbery,       to    run       concurrently        with    two    other

sentences      of    360   months’    imprisonment.              We    review    for    plain

error because Pipkin did not object to the erroneous Guidelines

calculation.         See United States v. Lynn, 592 F.3d 572, 577-78

(4th Cir. 2010).           Because the procedural error is irrelevant to

the time Pipkin will serve in prison, it does not affect his

substantial rights.            See United States v. Ellis, 326 F.3d 593,

600 (4th Cir. 2003).           Thus, we decline to find that the district

court’s misstatement rises to the level of plain error.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                               This court

requires that counsel inform Pipkin, in writing, of the right to

petition    the      Supreme    Court      of       the   United   States       for    further

review.        If    Pipkin    requests         that      a   petition    be    filed,    but

counsel believes that such a petition would be frivolous, then



                                                5
counsel    may    move   in    this   court   for    leave   to   withdraw   from

representation.      Counsel’s motion must state that a copy thereof

was served on Pipkin.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented     in   the    materials

before    the    court   and   argument      would   not   aid    the   decisional

process.

                                                                          AFFIRMED




                                         6